On Petition for a Behearing.
Best, C.
The depositions of Horace S. Buckland and William H. Ford were signed by the initials of their Christian names, and the appellants insist that the court erred in refusing, to suppress them. This was not a sufficient causé. A party may bind himself by executing any other written instrument in this way, and we perceive no reason why a deposition may not be “ subscribed ” in the same way. Such signature is presumptive evidence that the witness subscribed his! deposition, and if the party who desires its suppression really believes that the witness did not sign it, the onus is upon him to show it. The want of the full Christian name is not enough.
The only other question urged is that the court permitted the notes of Beynolds & Beynolds to be read in evidence without proof of their execution. This was fully considered in the original opinion, and we adhere to the view there taken. The petition should be overruled.
Per Curiam. — The petition is overruled.
Filed Dec. 12, 1883.